DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 05 APRIL 2022 is considered.  Claims 1-13  and 30-45 are cancelled.  Claims 46 and 47 are new. 
Current pending claims are Claims 14-29 and 46-47 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 05 APRIL 2022, with respect to the objection to the drawings, the claim objection, the 112 rejections and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the claim objection, the 112 rejections and the art rejections has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 23, 24, 25, 26, 27, 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the chip device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Is this instance of ‘the chip device’ in reference to the ‘diagnostic chip device assembly’ in the preamble or the ‘diagnostic chip device’ in line 4, or it should be ‘a chip device’ to claim ‘a chip device’?
Claim 23-25 recites the limitation "the chip".  There is insufficient antecedent basis for this limitation in the claim.
In Claim 23, in line 1-2, in the instance of ‘the chip’, is this in reference to ‘the chip carrier’, ‘the chip device’, ‘the diagnostic chip’ or ‘the diagnostic chip device’?
In Claim 24, there are two instances of ‘the chip’.  See above for how ‘the chip’ can be interpreted. 
In Claim 25, there are two instances of ‘the chip’.  See above for how ‘the chip’ can be interpreted. 
Clarification is requested. 
Claim 46 recites the limitation "the fluid sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A ‘fluid sample’ is no positively claimed in Claim 16 or 14. 
Claim 47 recites the limitation "the diagnostic detection chip device" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  There is no instance of  “the diagnostic detection chip device” in Claim 16 or 14.  In Claim 16 only an instance of ‘the diagnostic chip device’ is claimed and in Claim 14 only a ‘diagnostic chip device assembly’ and ‘a diagnostic chip device’ is claimed.
Dependent claims follow the same reasoning. 
Response to Arguments
Applicant’s arguments, see REMARKS, filed 05 APRIL 2022, with respect to the art rejections have been fully considered and are persuasive.  The art rejection of the previously pending claims has been withdrawn. 
In the previous rejection, the Examiner had rejected most the claims as being anticipated by FROMM, which teaches many of the structural components of the invention, but fails to teach any diagnostic chip device or a chip carrier having a flowcell that sealingly couples against an active surface of a diagnostic chip.  FROMM rather teaches a reaction tube, but does not teach a diagnostic chip, e.g. CMOS, ISFET, bulk acoustic, non-bulk acoustic, piezo-acoustic and pore array sensor chips, that sensing the target analyte.  The reaction tube in FROMM is used for PCR detection and teach a chip at all.  
The device of FROMM pertains to a thermal cycling device having a thermoelectric cooler and incapable of performing diagnostics on a fluid sample.  As asserted by the Applicant: the TEC units described in Fromm are disposed on the outside of the sealed reaction tube, thus the sealed reaction chamber in the reaction tube does not and cannot “sealingly engage” with the active surface of the TECs of the thermal control unit, let alone that of a diagnostic chip.
The art rejection have been withdrawn and the Examiner is unable to provide a rejection which a reference alone or in combination with another teaches or suggests the claimed invention.  The only pending rejection are those stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797